Title: Benjamin Franklin and Richard Jackson: Opinion on the Expedition to Fort Duquesne, [November–December 1758]
From: Franklin, Benjamin,Jackson, Richard
To: 


This undated document was probably written in the latter part of November or in December 1758, or possibly as late as the first two weeks or so of January 1759, although it has previously been assigned to the last half of 1757. No “Winter Expedition” against Fort Duquesne had been undertaken, or even definitely planned, for late 1757 or the first months of 1758, whereas General John Forbes’s expedition, which had been planned for the summer of 1758, was unable to begin its major advance until September, as Forbes explained in a letter which reached William Pitt November 14. He had promised to continue his march in spite of difficulties and, so far as Londoners knew some months later, it might still be under way. News that the French had evacuated and destroyed the fort on November 24 and Forbes had occupied the ruins the next day reached London Jan. 20, 1759. From November 14 to January 20, then, Forbes’s march might well have been regarded as a “Winter Expedition.” Pitt’s receipt of the general’s earlier dispatch may have led him to seek from Franklin, Jackson, and others familiar with the American situation advice as to how Forbes’s troops could best be employed after they had attained their initial objective.
 
[November–December 1758]
Mr. Franklin and Mr. Jackson have consider’d the Points propos’d to them, and are of Opinion, That.
In case the Winter Expedition against Fort Duquesne prove effectual, the two Forts of Beef River and Presqu’isle should be taken early in the Spring; and, (if we do not intend a Naval Force on Lake Erie) they should be both destroy’d; if we do, they should be both Strengthen’d. They are Posts of no great Strength at present, and without Cannon, unless Supply’d since the Summer 1756. The Garrison in each consisted then but of 30 Men. Battoes can go up, during the Spring Freshes, quite to Beef River Fort, and there is only 15. Miles Land Carriage from thence to Presqu’isle on Lake Erie; a very good Road.
If Certain Intelligence is obtain’d at Presqu’isle, that the French have Left only a weak Garrison at Niagara, as expecting the English at Quebeck or Montreal; (which is Likely, for in 1756. they drew off the Garrison that had been plac’d there to defend that Fort against General Shirley, and left only 50 Men:) in that Case, Niagara might be attempted from Presqu’isle, and those Forts preserv’d till that Expedition is over. If Niagara is taken, they should both be preserv’d to keep up the Communication; for Niagara itself should be kept and maintained by a Strong Garrison and well Supply’d, it being a better Harbour for Naval Force than Oswego. Presqu’isle should also be Strengthen’d and made a Port for Naval Force on Lake Erie. The taking and keeping Fort Niagara would give us great Reputation and Influence with the Six Nations.
If this be not attempted, at Least strong Ranging Parties should be sent out from Fort Duquesne to annoy the Shawnese and other Indians that have join’d the French against us, Destroy their Towns, and Oblige them to Sue for Peace or quit the Country; and to destroy the French Posts between Lake Erie and Ohio. Much of this kind may be done this Summer by the Forces that take Duquesne, if they have diligent and Active Officers.
As the Frontiers of Virginia, Maryland, Pensilvania and New Jersey will be render’d pretty Secure and quiet by the Taking of Duquesne, the Provincial Forces of those Colonies, amounting to above 2000 Men, might be almost all employ’d in those small Subsequent Expeditions.
Means should also be used to open again our Intercourse with the Twigtwees, and engage them to declare for us. They are Numerous and Strong, and enclin’d to the English. The Destroying the French Posts in their Country is Necessary to this End. Their Trade with us would soon be very Considerable and beneficial. If we take the Fort at Pontchartrain, or Detroit, all the Tribes of the Twigtwees will be secured to us, and must depend upon us.
